                Case 1:14-cr-00075-RA Document 12 Filed 07/18/19 Page 1 of 1




                                               The Law Office of
                                              James M. Branden
                                               551 Fifth Avenue
                                           New York, New York 10 I 76
                                              Tel. 212-286-0173
                                              Fax 2 I 2-286-0495

                                                                        USDC-SDNY
                                                                                                        ti

                                                    July 18, 2019       DOCUMENT                         1



                                                                        ELECTRONICALLY FILED
         Hon. Ronnie Abrams                                             DOC#:
                                                                              ----------
         United States District Judge                                   D.-\TE FILED: 7   /i S   (l \
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                Re:    United States v. Paul Calder LeRoux, 12 Cr. 489 (RA)
                       (SDNY); United States v. Paul Calder LeRoux, 14 Cr. 75
                       (RA) (D. Minn)

         Dear Judge Abrams:

             I represent Mr. LeRoux in the above-referenced matters and
        yesterday I filed a request to adjourn, inter alia, the sentencings
        until mid-October.    Later in the day, I received a telephone
        message from Linda Marks, who is the government's lead counsel in
        the 14 Cr. 75 (RA) matter referenced above, whom I have not met or
        spoken to directly. She said that she did not oppose the requested
        adjournment but she requested that the sentencing be adjourned
        until October 21 or later because she would be out of the country
        the week of October 14, 2019.

              Accordingly, I am modifying my July 17 request and now request
         that the sentencings be adjourned until October 21, 2019 or later.



Application granted. Mr. Branden may                 espectfu'A s
file objections to the PSR by August 12,
2019. The sentence is adjourned to
October 25, 2019 at 2:30 p.m.

SO QRDERED.


    \1l~
Ronme,)
       .v
         Abrams, U.S.D.J.
July 18, 2019
